Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/842,243 which was filed on 4/7/2020. 

Response to Amendment
In the reply file 4/20/2022, claims 1, 10, and 19 have been amended.  No additional claims have been cancelled or added.  Accordingly, claims 1-3, 5-12, 14-21, and 23-27 stand pending.

Response to Arguments
Applicant’s arguments filed 4/20/22 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that the cited references do not teach “assigning batch data ingestion of the first new data to the plurality of execution nodes based on the detected first cloud provider type to perform a plurality of tasks associated with the batch data ingestion, wherein each execution node of the plurality of execution nodes is assigned one or more tasks related to the batch data ingestion”.  The examiner respectfully disagrees.  Prahlad teaches, in paragraphs 83-84, 0118, and 0120-0123, multiple data agents utilized, e.g. assigned, for transferring data, e.g. batch data ingestion, to different applications, e.g. cloud provider types and Prahlad teaches that these data agents may be assigned with different applications.  This is interpreted as assigning batch data ingestion to the plurality of execution nodes based on the cloud provider type to perform the task associated with the ingestion.  Additionally, Toy teaches, in figure 3 and paragraphs 38, 41, and 47, data being routed to specific cloud provider interfaces, e.g. execution nodes, to perform batch data ingestion.  Therefore, the examiner is not persuaded. and 
The applicant argues that the cited references do not teach “saving the first new data in a target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table”.  The examiner respectfully disagrees.  Balmin teaches, in paragraphs 14-18, generation and storage of file partitions, e.g. splits or blocks, stored in databases.  These splits/blocks are interpreted as the “micro-partitions” of the applicant that are stored in the database table.  When combined with the other references this would be for the first new data as taught by Prahlad.  Therefore, the examiner is not persuaded.
The applicant also argues that the cited references do not teach that the first receiver is “configured for the detected first cloud provider type” and the second receiver for the second cloud provider type where “the second receiver is different from the first receiver” the first receiver includes “an execution platform comprising a plurality of execution nodes, a plurality of shared storage devices collectively storing database data of a target table”.  The examiner respectfully disagrees.  Prahlad teaches in claim 2 and paragraphs 118, 120-123, and 323, detecting the provider type and configuring the submodules for the detected type.  Even if the configuration is using the vendor-specific API calls for the different systems, it still means it is configured for the detected cloud provider type.  Prahlad teaches, in figure 1, multiple data agents, multiple secondary storage devices, and multiple clout storage sites.  Prahlad also teaches in figure 2, multiple media file system agents and multiple cloud storage submodules.  This is interpreted as a plurality of execution nodes and a plurality of shared storage devices. Since Prahlad teaches, in paragraphs 83-84 and 298, that the data saved in the plurality of shared storage devices may be table data and since Balmin teaches, in paragraphs 14-18, data ingestion across a plurality of execution nodes to shared storage devices for target tables it is interpreted to teach the limitation.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-21, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US2010/0332401), hereinafter Prahlad, in view of Balmin et al. (US2015/0310030), hereinafter Balmin, Khante et al. (US10592525), hereinafter Khante, and Toy (US2016/0088068).

Regarding Claim 1:
Prahlad teaches:
A method comprising: providing an integration module coupled to a first queue (Prahlad, abstract, figure 15 and 17, [0051], note cloud gateway);
receiving, by one or more processors of a deployment associated with a host cloud provider type, a first notification via the integration module that the first queue has first new data, the first notification providing identification information of a resource associated with an event related to the first new data (Prahlad, figure 3, [0118, 0120, 0123, 0136], note the cloud storage submodules and cloud gateway to send vendor specific commands to the cloud storage sites, this means when a queue has new data to ingest a notification, e.g. command, is received, translated, and sent; note each vendor API may prescribe a different function call for creating new data, e.g. resource associated with an event related to the new data, using mapping, e.g. identification information; note the system may transfer files form one cloud provider to a different cloud provider; also note, receiving the data and determining if approval or other action is needed for migration, e.g. ingest, of the data; note notification of the new data queue), the receiving comprising polling the first queue to determine whether any new files have been committed to the first queue since a last time the first file queue was polled (Prahlad, figure 3, [0126-0128, 0130-0132], note the use of a buffer and a determining step to determine if the buffer is full or not, this is interpreted as determining whether any new files have been committed to the queue since the last time the files from the buffer were committed)
detecting a first cloud provider type associated with the first queue, the detected first cloud provider type being different from the host cloud provider type and the detected first cloud provider type defining a location of the first queue (Prahlad, claim 2, [0118, 0120-0123, 0323], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected; note the target site is different from the source site; note the source and target sites may be cloud providers; note the system may transfer files form one cloud provider to a different cloud provider; note ingestion database records information about each data object ingested including site associated with the object, e.g. cloud provider type; note the storage policy defines classes of storage locations and when combined with the other cited references below this would be for the location of the queue); 
based on the detected first cloud provider type associated with the first queue, routing the first notification to one or more first pipes and a first receiver corresponding to the detected cloud provider type, the one or more first pipes storing information relating to the new data and location of the new data (Prahlad, figure 17, [0118, 0120-0123, 0277], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected and used to route the command, e.g. notification; note the system may transfer files form one cloud provider to a different cloud provider; note the cloud gateway comprises multiple modules such as the data migration module which may be interpreted as a pipe that is coupled to a receiver such as the data reception module; note the data migration transfer new data to the new location and therefore must have information related to the new data and location stored); 
performing, by the first receiver, batch data ingestion of the first new data, the first receiver being configured for the detected first cloud provided type (Prahlad, [0118, 0120-0123, 0277], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; target location may be in a database table; note the receiver is configured for the detected cloud provider type or else it wouldn’t be able to receive the vendor specific commands), the first receiver including an execution platform comprising a plurality of execution nodes, a plurality of shared storage devices collectively storing database data of a target table (Prahlad, figures 1-2, [0083-0084, 0298], note multiple data agents, multiple secondary storage devices, multiple clout storage sites, multiple media file system agents, and multiple cloud storage submodules; note storing multiple types of data included table data.  This is interpreted as a plurality of execution nodes and a plurality of shared storage devices);
assigning batch data ingestion of the first new data to the plurality of execution nodes based on the detected first cloud provider type to perform a plurality of tasks associated with the batch data ingestion, wherein each execution node of the plurality of execution nodes is assigned one or more tasks related to the batch data ingestion (Prahlad, figures 1-2 and 19, [0083-0084, 0118, 0120-0123, 0277], note multiple data agents being assigned vendor specific commands, e.g. data ingestions; note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; note the receiver is configured for the detected cloud provider type or else it wouldn’t be able to receive the vendor specific commands);
saving the first new data in the target table (Prahlad, [0084, 0118, 0120-0123, 0126, 0129], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; while Prahlad teaches saving the new data, Prahlad doesn’t specifically state the data is stored in a target table, however Prahlad teaches storing the user’s information which may include multiple different data types such as table data); 
in response to saving the first new data in the target table, registering metadata concerning the target table in a metadata store, the metadata including channel type information of different queues based on cloud provider types (Prahlad, figure 2, [0085, 0096, 0100-0101], note the use and storing of metadata concerning the data and cloud providers; note the metadata may be used to located migrated and archived data which means channel information based on cloud provider types are included since the data is stored at various cloud provider types);
receiving a second notification that a second queue has new data (Prahlad, figure 3, [0118, 0120, 0123, 0136], note the cloud storage submodules and cloud gateway to send vendor specific commands to the cloud storage sites, this means when a queue has new data to ingest a notification, e.g. command, is received, translated, and sent; note the system may transfer files form one cloud provider to a different cloud provider; also note, receiving the data and determining if approval or other action is needed for migration, e.g. ingest, of the data; note notification of the new data queue; note this is for all data including second queues of new data); 
detecting a second cloud provider type associated with the second queue, the second cloud provider type of the second queue being different from the host and first provider type (Prahlad, [0118, 0120-0123, 0323], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected; note the target site is different from the source site; note the source and target sites may be cloud providers; note the system may transfer files form one cloud provider to a different cloud provider; note ingestion database records information about each data object ingested including site associated with the object, e.g. cloud provider type; note this is for multiple cloud provider types for the target sites which may be different); 
based on the detected second cloud provider type associated with the second queue, routing the second notification to a receiver corresponding to the detected second cloud provider type of the second queue (Prahlad, [0118, 0120-0123], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected and used to route the command, e.g. notification; note the system may transfer files form one cloud provider to a different cloud provider); 
performing, by the receiver, batch data ingestion of new data in the second queue, the receiver being configured for the detected second cloud provider type (Prahlad, [0118, 0120-0123], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; note the receiver is configured for the detected cloud provider type or else it wouldn’t be able to receive the vendor specific commands); and 
saving the second new data from the second queue in the target table (Prahlad, [0118, 0120-0123], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; while Prahlad teaches saving the new data, Prahlad doesn’t specifically state the data is stored in a target table, however Prahlad teaches storing the user’s information which may include multiple different data types such as table data) 
While Prahlad teaches ingesting data across multiple cloud locations, Prahlad doesn’t specifically teach saving the first and second new data in the target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table; the detected first cloud provider type defining a location of the first queue; routing the second notification to a second receiver corresponding to the detected second cloud provider type of the second queue, the second receiver being different from the first receiver.  However, Toy is in the same field of endeavor, data management, and Toy teaches:
assigning batch data ingestion of the first new data to the plurality of execution nodes based on the detected first cloud provider type to perform a plurality of tasks associated with the batch data ingestion, wherein each execution node of the plurality of execution nodes is assigned one or more tasks related to the batch data ingestion (Toy, figure 3, [0038, 0041, 0047], note the data is routed to the appropriate receiver from the multiple cloud providers; note each cloud provider has its own pipe and corresponding receiver different from the other cloud providers, e.g. CC-CP-I; note the user may store data in the various cloud providers, e.g. ingestions of new data; note the receiver must be configured for the detected cloud provider type or else it would not be able to store the data)
receiving a second notification that a second queue has new data (Toy, figure 3, [0020, 0026, 0033, 0036], note providing user access for multiple cloud providers to store and access data on for first and subsequent requests);
detecting a second cloud provider type associated with the second queue, the second cloud provider type of the second queue being different from the host and first provider type (Toy, figure 3, [0033, 0036, 0038, 0047], note providing access to multiple cloud providers types that are different and requiring authentication to use, which means the cloud provider type was detected since that is required to send the data to the correct cloud provider);
based on the detected second cloud provider type associated with the second queue, routing the second notification to a second receiver corresponding to the detected second cloud provider type of the second queue, the second receiver being different from the first receiver (Toy, figure 3, [0038, 0041, 0047], note the data is routed to the appropriate receiver from the multiple cloud providers; note each cloud provider has its own pipe and corresponding receiver different from the other cloud providers, e.g. CC-CP-I)
performing, by the second receiver, batch data ingestion of new data in the second queue, the second receiver being configured for the detected second cloud provider type (Toy, figure 3, [0038, 0041, 0047], note the data is routed to the appropriate receiver from the multiple cloud providers; note each cloud provider has its own pipe and corresponding receiver different from the other cloud providers, e.g. CC-CP-I; note the user may store data in the various cloud providers, e.g. ingestions of new data; note the receiver must be configured for the detected cloud provider type or else it would not be able to store the data)
saving the second new data from the second queue in the target table (Toy, figure 3, [0036, 0038, 0041, 0047], note the data is routed to the appropriate receiver from the multiple cloud providers; note each cloud provider has its own pipe and corresponding receiver different from the other cloud providers, e.g. CC-CP-I; note the user may store data in the various cloud providers, e.g. ingestions of new data; note the receiver must be configured for the detected cloud provider type or else it would not be able to store the data.  Toy doesn’t specifically state the data is stored in a target table, however Toy teaches storing the user’s information which may include multiple different data types such as table data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Toy as modified because this would improve the access, simplicity, and user experience (Toy, [0004]).
While Prahlad as modified teaches ingesting data across multiple cloud locations, Prahlad as modified doesn’t specifically teach including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table; the detected first cloud provider type defining a location of the first queue.  However, Balmin is in the same field of endeavor, data management, and Balmin teaches: 
saving the first and second new data in a target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table (Balmin, [0014-0018], note data ingestion to a database table, when combined with the preciously cited reference this would be for the first and second new data of Prahlad and Toy; note the use of file partitions, when combined with the other cited references this would be for the first and second new data taught previously).
an execution platform comprising a plurality of execution nodes, a plurality of shared storage devices collectively storing database data of a target table (Balmin, [0014-0018], note data ingestion across a plurality of execution nodes to shared storage devices for target tables);
in response to saving the new data in the target table, registering metadata concerning the target table in a metadata store (Balmin, abstract, [0014, 0016-0018], note metadata store, note data ingestion to a database table, when combined with the preciously cited reference this would be for the new data of Prahlad and Toy)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Balmin as modified because this would improve the systems efficiency (Balmin, [0014]). 
While Prahlad as modified teaches ingesting data across multiple cloud locations, Prahlad as modified doesn’t specifically teach the detected first cloud provider type defining a location of the first queue.  However, Khante is in the same field of endeavor, cloud ingest, and Khante teaches:
the detected first cloud provider type defining a location of the first queue (Khante, figure 2, column 11 lines 16-56, note forwarders identify data sources and forward to the appropriate locations; note forwarder may perform routing of events.  When combined with the previously cited references this would be for the queue as taught by Prahlad);
saving the first new data in the target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table (Khante, figure 5, column 22 line 49 – column 23 line 3, note generating partitions for the data and inserting them in the data stores, when combined with the previously cited references this would be for the first new data as taught previously);
in response to saving the first new data in the target table, registering metadata concerning the target table in a metadata store (Khante, figure 5, note that after data is received metadata is stored, when combined with the previously cited references this would be for registering metadata in response to saving the first new data),
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Khante as modified because this would improve the efficiency of the data ingestion operations. 

Regarding Claim 2:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
retrieving credentials associated with the detected cloud provider type from a pool of credentials (Prahlad, [0125], note storing, managing, retrieving, and using cloud provider credentials); and 
using the retrieved credentials to perform the batch data ingestion (Prahlad, [0125], note using the credentials to perform operations, e.g. data ingestion, on cloud storage sites).

Regarding Claim 3:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
wherein the metadata store stores classification of the integration module, the one or more pipes, and the receiver based on the cloud provider type (Prahlad, figure 17, [0072, 0085, 0096, 0100-0101], note stored audit and storage policies related to the gateway module, which contains the data migration and receiver modules, and cloud provider types; note the use and storing of metadata concerning the data and cloud providers; note the metadata may be used to located migrated and archived data which means channel information based on cloud provider types are included since the data is stored at various cloud provider types) (Balmin, abstract, [0014, 0016-0018], note metadata store, note data ingestion to a database table, when combined with the preciously cited reference this would be for integration module of Prahlad) (Khante, figure 2, column 11 lines 16-56, note forwarders). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Balmin as modified because this would improve the systems efficiency (Balmin, [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Khante as modified because this would improve the efficiency of the data ingestion operations.

Regarding Claim 5:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
polling a notification channel associated with the queue, wherein the notification includes information about an occurrence of an event and identification information of a resource associated with the event (Prahlad, figure 3, [0101, 0120-0123, 0136], note the cloud storage submodules and cloud gateway to send vendor specific commands to the cloud storage sites, this means when a queue has new data to ingest a notification, e.g. command, is received, translated, sent, and executed, which means the notification channeled was polled. The command is interpreted as an event and the data/location/metadata is interpreted as identification information of a resource associated with the event) (Toy, [0026], note push notification servers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Toy as modified because this would improve the access, simplicity, and user experience (Toy, [0004]).

Regarding Claim 6:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
wherein the queue comprises a subscription name of a resource (Prahlad, [0125], note using credentials or other authorization and connection information for transferring data which means it is included with the queue; note login or other authorization and connection information is interpreted as subscription names of a resource).

Regarding Claim 7:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
assigning the batch data ingestion to an execution node of an execution platform, wherein the execution platform comprises a plurality of execution nodes operating independent of a plurality of shared storage devices (Prahlad, [0118, 0120-0123, 0323], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; note the media file system agent may comprise one or more cloud storage submodules).

Regarding Claim 8:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
generating an ingest history, wherein the ingest history includes one or more of a file name, a table identification, or a file size (Prahlad, [0066-0067, 0072, 0104], note storing historic usage, frequency or use/access/etc., which is interpreted as ingest history; note file name and size are interpreted as data characteristics; note the storage policy specifies how long file types should be stored in certain locations for a specified period of time, which is interpreted to include table identification; note management index and management light index indexing file name, size, and location, which cloud-base site stores which data, etc.); and 
storing the ingest history in a metadata store (Prahlad, [0066-0067, 0072, 0104], note storing historic usage, frequency or use/access/etc., which is interpreted as ingest history; note file name and size are interpreted as data characteristics; note the storage policy specifies how long file types should be stored in certain locations for a specified period of time, which is interpreted to include table identification; note management index and management light index indexing file name, size, and location, which cloud-base site stores which data, etc.).

Regarding Claim 9:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
manage batch data ingestion requests for the target table using consistent hashing, wherein a hash of the consistent hashing is associated with table identification of the target table (Prahlad, [0144], note the use of hashing for transferring data, e.g. ingesting, to a cloud storage site) (Balmin, abstract, [0014, 0016-0018], note data ingestion to a database table, when combined with the preciously cited reference this would be for the new data of Prahlad).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Balmin as modified because this would improve the systems efficiency (Balmin, [0014]).

Claim 10 discloses substantially the same limitations as claim 1 respectively, except claim 10 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 1 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 1.

Claim 11 discloses substantially the same limitations as claim 2 respectively, except claim 11 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 2 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 2.

Claim 12 discloses substantially the same limitations as claim 3 respectively, except claim 12 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 3 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 5 respectively, except claim 14 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 5 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 5.

Claim 15 discloses substantially the same limitations as claim 6 respectively, except claim 15 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 6 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 6.

Claim 16 discloses substantially the same limitations as claim 7 respectively, except claim 16 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 7 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 7.

Claim 17 discloses substantially the same limitations as claim 8 respectively, except claim 17 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 8 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 8.

Claim 18 discloses substantially the same limitations as claim 9 respectively, except claim 18 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 9 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 9.
    
Claim 19 discloses substantially the same limitations as claim 1 respectively, except claim 19 is directed to a non-transitory machine-storage medium while claim 1 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 1.

Claim 20 discloses substantially the same limitations as claim 2 respectively, except claim 20 is directed to a non-transitory machine-storage medium while claim 2 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 2.

Claim 21 discloses substantially the same limitations as claim 3 respectively, except claim 21 is directed to a non-transitory machine-storage medium while claim 3 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 3.

Claim 23 discloses substantially the same limitations as claim 5 respectively, except claim 23 is directed to a non-transitory machine-storage medium while claim 5 is directed to a method. Therefore claim 23 is rejected under the same rationale set forth for claim 5.

Claim 24 discloses substantially the same limitations as claim 6 respectively, except claim 24 is directed to a non-transitory machine-storage medium while claim 6 is directed to a method. Therefore claim 24 is rejected under the same rationale set forth for claim 6.

Claim 25 discloses substantially the same limitations as claim 7 respectively, except claim 25 is directed to a non-transitory machine-storage medium while claim 7 is directed to a method. Therefore claim 25 is rejected under the same rationale set forth for claim 7.

Claim 26 discloses substantially the same limitations as claim 8 respectively, except claim 26 is directed to a non-transitory machine-storage medium while claim 8 is directed to a method. Therefore claim 26 is rejected under the same rationale set forth for claim 8.

Claim 27 discloses substantially the same limitations as claim 9 respectively, except claim 27 is directed to a non-transitory machine-storage medium while claim 9 is directed to a method. Therefore claim 27 is rejected under the same rationale set forth for claim 9.	
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (US2019/0007495) teaches using one or more pipelines in cross-cloud ingestion; Cooley et al. (US2020/0244770) teaches multiple data streams for multiple receivers registered to cloud gateways; Crofton et al. (US2017/0331880) teaches multiple queues to transmit data to cloud storage; Pope et al. (US2012/0124121) teaches polling call on a data queue for new data; Porter (US2011/0112946) teaches polling queues for new application data; Ueno (US2010/0115226) teaches the use of micro-partitions for file storage;
Mercier et al. (US11070600) teaches ingestion nodes configured for specific data streams for storage subsystems;
Dennis et al. (US2017/0004197) teaches provider communication modules for ingestion of data into a cloud provider based on detected type.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             7/15/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152